Case 1:20-cv-23568-BB Document 1 Entered on FLSD Docket 08/27/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


 EUGENE SCALIA, Secretary of Labor,                    )
 United States Department of Labor,                    )                  CASE NO.
                                                       )             ___________________
                               Plaintiff,              )
                                                       )
                v.                                     )
                                                       )
 A-1 DURAN ROOFING, INC., and                          )
 BERNARDO DURAN, an individual,                        )
                                                       )              COMPLAINT
                               Defendants.             )           (Injunctive Relief Sought)


                Plaintiff brings this action pursuant to § 17 of the Act, 29 U.S.C. § 217, to have

 A-1 Duran Roofing, Inc. (“A-1”) and Bernardo Duran enjoined from violating the provisions of

 §§ 7, 11(c), 15(a)(2), and 15(a)(5) of the Fair Labor Standards Act of 1938, as amended, 29

 U.S.C. § 201, et seq., (the “Act”); and, pursuant to § 16 of the Act, 29 U.S.C. § 216, to recover

 unpaid overtime wages, together with an equal amount as liquidated damages.

                                                  I

                This Court has jurisdiction over this action pursuant to §§ 16(c), 16(e), and 17 of

 the Act, 29 U.S.C. §§ 216 and 217, and 28 U.S.C. §§ 1331 and 1345, to enjoin violations of the

 Act, to restrain the withholding of back wages due under the Act, to award back wages due, and

 to award additional amounts equal to back wages due as liquidated damages under § 16(c) of the

 Act, 29 U.S.C § 216(c).

                                                  II

                A.      Defendant A-1, at all times hereinafter mentioned, has been a corporation

 having a place of business and doing business in Miami, Miami-Dade County, Florida.
Case 1:20-cv-23568-BB Document 1 Entered on FLSD Docket 08/27/2020 Page 2 of 4



                B.      Defendant Bernardo Duran, an individual doing business in Miami,

 Miami-Dade County, Florida, at all times hereinafter mentioned, has been the Owner and

 President of A-1, and has acted directly or indirectly in its interest in relation to its employees,

 and therefore is an employer within the meaning of § 3(d) of the Act, 29 U.S.C. § 203(d).

                                                   III

                At all times hereinafter mentioned:

                A.      Defendants, engaged in related activities performed either through unified

 operation or common control for a common business purpose, constitute an enterprise within the

 meaning of § 3(r) of the Act, 29 U.S.C. § 203(r); and

                B.      Such enterprise, employing employees engaged in commerce or in the

 production of goods for commerce, or employees handling, selling, or otherwise working on

 goods or materials that have been moved in or produced for commerce, such as roofing tiles and

 roofing paper manufactured outside the State of Florida; and having an annual gross volume of

 sales made or business done of not less than $500,000 (exclusive of excise taxes at the retail

 level, which are separately stated), constitutes an enterprise engaged in commerce or in the

 production of goods for commerce, within the meaning of § 3(s)(1)(A) of the Act, 29 U.S.C.

 § 203(s)(1)(A).

                                                   IV

                Since January 24, 2017, Defendants have repeatedly and willfully violated the

 provisions of §§ 7 and 15(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2), by employing

 employees in an enterprise engaged in commerce or in the production of goods for commerce,

 for workweeks longer than 40 hours without compensating such employees, including roofers,



                                                    2
Case 1:20-cv-23568-BB Document 1 Entered on FLSD Docket 08/27/2020 Page 3 of 4



 for their employment in excess of such hours at rates not less than one and one-half times the

 regular rates at which they were employed.

                                                 V

                Since January 24, 2017, Defendants, employers subject to the provisions of the

 Act, repeatedly and willfully violated the provisions of §§ 11(c) and 15(a)(5) of the Act, 29

 U.S.C. §§ 211(c) and 215(a)(5), and Regulations found at 29 C.F.R. § 516 et seq., by failing to

 make, keep, and preserve adequate and accurate records of the persons employed and of the

 wages, hours, and other conditions and practices of employment maintained by them, as

 prescribed in the aforesaid Regulations.

                                                 VI

                WHEREFORE, cause having been shown, Plaintiff prays for an Order and

 Judgment pursuant to § 17 of the Act, 29 U.S.C. § 217, permanently enjoining Defendants, their

 agents, servants, employees, and all persons in active concert or participation with them from

 violating the provisions of §§ 7, 11 of the Act and, pursuant to § 16(c) of the Act, 29 U.S.C.

 § 216(c), enjoining Defendants from withholding back wages for a period of three (3) years prior

 to the commencement of this action (plus any time tolled by agreement of the parties), awarding

 all back wages due, and awarding an additional equal amount as liquidated damages to

 employees (as named in Appendix “A” attached hereto and made a part hereof and such other

 employees as hereafter may be identified and named prior to or at trial); and for such other and

 further relief as may be necessary and appropriate including interest on such back wages at the

 underpayment rate established by the Secretary of the Treasury, pursuant to 26 U.S.C. § 6621,

 from the date the back wages became due until paid, and costs of this action.



                                                  3
Case 1:20-cv-23568-BB Document 1 Entered on FLSD Docket 08/27/2020 Page 4 of 4



              Respectfully submitted this 27th day of August 2020.


 ADDRESS:
                                                  KATE S. O’SCANNLAIN
 Office of the Solicitor                          Solicitor of Labor
 U.S. Department of Labor
 61 Forsyth Street, S.W.                          TREMELLE I. HOWARD
 Room 7T10                                        Regional Solicitor
 Atlanta, GA 30303
 Telephone: 404.302.5435                          ROBERT L. WALTER
 Facsimile: 404.302.5438                          Counsel
 E-mail: walter.robert@dol.gov
          ATL.Fedcourt@dol.gov                    By: /s/ Cameron W. Ellis
          ellis.cameron.w@dol.gov                    Cameron W. Ellis
                                                     Trial Attorney


                                                  Attorneys for Plaintiff,
                                                  Secretary of Labor,
                                                  United States Department of Labor


 SOL Case No. 19-00598




                                              4
